In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rothenberg, J.), dated October 31, 2003, which granted the motion of the defendant Fred Lane for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The defendant Fred Lane (hereinafter the defendant) established a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). In opposition, the plaintiff failed to raise a triable issue of fact.
The plaintiffs claims regarding the propriety of a prior order entered January 12, 2001, are not properly the subject of the instant appeal. The appeal from that order was dismissed by this Court on the ground that no appeal lies from an evidentiary ruling (see Farmer v Nostrand Ave. Meat & Poultry, 289 AD2d 439 [2001]). While an appeal from a final judgment brings up for review, inter alia, “any non-final judgment or order which necessarily affects the final judgment” (CPLR 5501 [a] [1]) and “any ruling to which the appellant objected” (CPLR 5501 [a] [3]), the instant appeal has not been taken from a final judgment. Santucci, J.P., Adams, Cozier and Rivera, JJ., concur.